J-S10017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    DARIAN PERSON

                             Appellant                  No. 265 EDA 2018


            Appeal from the PCRA Order Entered December 18, 2017
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0013496-2014


BEFORE: GANTMAN, P.J.E., STABILE, and COLINS,* JJ.

MEMORANDUM BY STABILE, J.:                               FILED JUNE 19, 2019

        Appellant, Darian Person, appeals from the December 18, 2017 order

denying his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. We affirm.

        The PCRA court recited the pertinent facts on the record at the PCRA

hearing:

               On 9/22, 2014, [Appellant] was with a group of individuals,
        including [Q.D.], [S.M.], [R.F.], and [A.T.], that this group was
        looking for another group of young people, who had been in an
        altercation with some of their friends a few days prior, that this
        group was walking around, that they came into contact with
        another group of teenagers and that they began fighting, that that
        fight was broken up by the SEPTA police, that, thereafter, the fight
        sparked up again as the other group followed [Appellant] and his
        group from the area.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10017-19


               At the point in which the fight started up again, [Q.G.] yelled
        to [Appellant] get the gat, get the gat and at that point,
        [Appellant] took a .22 caliber weapon from the backpack of one
        of the others and fired four or five shots into the crowd of
        individuals that were fighting. [D.B.] was struck twice and
        survived, [A.A-B.], a fifteen-year-old bystander, was struck in the
        left side of the back and was killed. At least five witnesses
        identified [Appellant] as the shooter. All were his friends who had
        been there with him except a woman, who attempted to grab
        [Appellant] after the shooting, and identified him in a photo array.

N.T. Hearing, 12/18/17, at 114-16.

        On December 2, 2015, Appellant entered a negotiated guilty plea to

third    degree    murder,    aggravated     assault,   and   conspiracy.        The

Commonwealth reduced the murder charge from first to third degree in

exchange for the plea. The trial court imposed an aggregate 25 to 50 years

of incarceration, and Appellant did not file a direct appeal. On September 8,

2016, Appellant filed this timely first PCRA petition seeking, among other

things, reinstatement of the right to file a direct appeal.       The PCRA court

conducted a hearing on December 18, 2017. The PCRA court found, among

other things, that Appellant received a favorable plea bargain and that he

never asked plea counsel to file a direct appeal on his behalf. The PCRA court

therefore denied relief. This timely appeal followed.

        Appellant raises a single issue for our review:

              Was the PCRA court correct in denying reinstatement of
        [Appellant’s] rights nunc pro tunc when, after an evidentiary
        hearing, the court credited trial counsel’s testimony that
        [Appellant] never communicated to counsel his interest in
        appealing after entering his negotiated guilty plea?




                                        -2-
J-S10017-19


Appellant’s Brief at 1.1

       On review, we must determine whether the PCRA court’s findings are

supported by the record and free of legal error. Commonwealth v. Pitts,

981 A.2d 875, 878 (Pa. 2009). Appellant claims counsel was ineffective for

failing to file a requested appeal and/or failing to consult Appellant about the

possibility of an appeal.          To overcome the presumption of counsel’s

effectiveness, a PCRA petitioner must plead and prove that the underlying

issue has arguable merit; that counsel had no reasonable strategic basis for

the disputed action or inaction; and that the result of the proceeding would

have been different but for counsel’s error.     Commonwealth v. King, 57

A.3d 607, 613 (Pa. 2012).

       “[W]hen a lawyer fails to file a direct appeal requested by the defendant,

the defendant is automatically entitled to reinstatement of his direct appeal

rights.”   Commonwealth v. Markowitz, 32 A.3d 706, 714 (Pa. Super.

2011), appeal denied, 40 A.3d 1235 (Pa. 2012).              Instantly, Appellant

testified that he requested a direct appeal, and counsel testified that Appellant

did not do so. Appellant produced a letter he claims he sent to counsel, but



____________________________________________


1  During the proceedings before the PCRA court, counsel filed a petition to
withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)
and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
The PCRA court never ruled on the petition and never permitted counsel to
withdraw. At the conclusion of the PCRA hearing, counsel agreed to file a
notice of appeal on Appellant’s behalf. N.T. Hearing, 12/18/17, at 132-33.
Counsel has remained on the case and filed a brief on Appellant’s behalf.

                                           -3-
J-S10017-19


there was no evidence the letter was mailed and the PCRA court disbelieved

its authenticity. Appellant also claims he asked several family members to

contact counsel about filing a direct appeal, but he produced no evidence to

support that claim. The PCRA court found counsel credible and Appellant not

credible. “The PCRA court’s credibility determinations, when supported by the

record, are binding on this Court.”    Commonwealth v. Medina, 92 A.3d

1210, 1214 (Pa. Super. 2014) (en banc), appeal dismissed, 140 A.3d 675

(Pa. 2016).   For the reasons explained in the PCRA court’s April 18, 2018

opinion, we agree that this issue lacks merit.

      Next, we consider Appellant’s argument that counsel was ineffective for

failing to consult with him about filing a direct appeal.   The United States

Supreme Court has held as follows:

            [C]ounsel has a constitutionally imposed duty to consult
      with the defendant about an appeal when there is reason to think
      either (1) that a rational defendant would want to appeal (for
      example, because there are nonfrivolous grounds for appeal), or
      (2) that this particular defendant reasonably demonstrated to
      counsel that he was interested in appealing. In making this
      determination, courts must take into account all the information
      counsel knew or should have known.

Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000).

      Instantly, the PCRA court found that Appellant’s plea bargain was very

favorable, given the overwhelming evidence of his guilt and the high likelihood

of a conviction for first-degree murder if Appellant proceeded to trial. And, as

we have already explained, the PCRA court credited counsel’s testimony that

Appellant did not demonstrate interest in taking a direct appeal.       For the

                                      -4-
J-S10017-19


reasons explained in the PCRA court’s April 18, 2018 opinion, we agree that

this issue lacks merit. We direct that a copy of that opinion be filed along with

this memorandum.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/19




                                      -5-
                                                                                                           Circulated 05/29/2019 04:34 PM



       F�LED
 2018 APR I B PM �:         d� THE COURT OJ.' COMMON PLEAS OF PHILADELPHIA
OFFICE Or .JIJOlCl,':.\. RECORDS           CRIMINAL TRIAL DIVISlON
     Cf:!Hli�AL. OlVlSIU�
  i-l!�J.'f ·G0.MM0N�\J£ALTH OF PENNSYLVANJA
       ut t;r..r��\ J f Lt:H�H"\
                                                                                         CP-51-CR-0013496-2014

                   v,                                                                   265 EDA 2018

          DARIAN PERSON
                                                                         Cl>,51.CR-0013"-9(>-,0U Cotnnl,   v. f'c,.OP, r.:anao L
                                                                                              Cf'trnvn




                                                       OPINION                 1111111111111111111111111
                                                                                        8097649551
          Rose Marie Defino-Nastasi, J.

                                             PROCEDURJ\L HISTORY

                  On December 2, 2015, Petitioner entered into a negotiated guilty plea before this court to

         murder of the third degree, 18 Pa. C.S. §2502 (c), as a felony of the first degree; conspiracy to

         commit murder, 18 Pa. C.S. §903, as a felony of the first degree; and aggravated assault, l 8 Pa.

         C.S. §2702 (a)(l), as a felony of the first degree. On that same date Petitioner was sentenced to

         twenty (20) to forty (40) years imprisonment for third degree murder; five (5) to ten (l 0) years

         imprisonment, to nm consecutively, for the conspiracy conviction; and five (5) to ten (10) years,

         10   run concurrently, for the aggravated assault conviction.

                  No post-sentence motion to withdraw the plea was tiled. No appeal to the Pennsylvania

         Superior Court was filed. Therefore, judgment of sentence became final on January I, 2016.

                  On September 8, 20 l 6, Petitioner filed the instant, timely PCRA petition.

                  On November 16, 2016, Petitioner filed an amended petition.

                  On August 2, 2017, PCRA counsel filed a Finley letter of no merit.

                  On September 21, 2017, the Court rejected PCRA counsel's Finley letter and ordered a

         hearing.
          On December 18, 2017, a PCRA hearing was held, after which the Court denied PCRA

relief.

          On January 12, 2018, Petitioner filed the instant appeal to the Pennsylvania Superior

Court.

          On April 13, 2018, Petitioner filed a l 925(b) Statement of Matters Complained of on

Appeal, pursuant to an order of the Court, claiming:

          I.     The PCRA court erred in denying Petitioner's requested relief to reinstate

                 appellate rights nunc pro tune.

                                                FACTS

          On September 22, 2014, Petitioner and his friends were in search of a group of teenagers

who had engaged in an altercation with their friends a few days before. They encountered the

group and a fracas ensued which was broken up by Septa police officers. The group dispersed;

however, the confrontation resumed nearby and Petitioner took a .22 caliber firearm from the

back-pack of one of his friends and fired four (4) to five (5) shots into the crowd his group was

fighting. Bystanders, Donald Boseman and fifteen (15) year-old Aisha-Abdur Rahman, were

struck by the gunfire. Donald Boseman was struck two (2) times and survived. Aisha-Abdur

Rahman was struck one (1) time on her left side and was killed. Five (5) witnesses identified

Petitioner as the shooter (four of which knew him as a friend).

                                             ANALYSIS

          The PCRA Court set out its analysis and findings.of fact and law in full, on the record,

after the hearing. See N.T. 12/18/17 at pp. 114-133 (attached hereto as 'Exhibit A')

          Therefore, the PCRA court did not err in denying Petitioner PCRA relief.




                                                   2
                                CONCLUSION

Based on the foregoing, the Court's denial of the PCRA petition should be affirmed.

                                            By the Court:




                                        3
EXHIBIT

  'A'
51 CROO 134962014                                                                                                                                                                      Hearing Volume I
Dartan Person                                                                                                                                                                         Deccm!Jcr 18, 2017
                                                                                         Page 113                                                                                                  Page 114
                    Cornmonwea,th vs. Person                                                                                                      Commonwealth vs. Person
 [1J        Should Mr. Bowe have filed a motion to                                                                       I [11 colloquy. There: was a written colloquy.
 [ZJ        withdraw the guilty pica? He had no                                                                          I [2] Mr. Person is not someone who is
                                                                                                                         ]
 l31        duty to consult with his client after a                                                                           (3)        struggling under some sot! of mental
 [4)        full colloquy. You don't then                                                                                [    {4l        infirmity or incapacity. This was a
 [51        immediately consult with your client.                                                               i             [5)        knowing and intelligent guilty plea.
 [6)        There is no such duty. Oh, by the way,                                                                       j    [6]                    The standard for granting
 (71        did you change your mind? How many                                                                           l    [7]        leave      to  withdraw the guilty plea after
 [8]        times do you  ·;.
                                                                       �.?L��L. ·-.:�\1��
                                                                                                                                                            '1�·· �� .....-,
-�2�!....    that mollOn. __ The Counhcard a rup·._:_=, ..                                                                                 ��d Ar,1��:1�r:,\hal this group_was·····---·-···· .. , ·····-··--· ·····
                                                 't!f .:               n .  '·.'i'"��:\Page·,           1:is{.t.L;_J),                     :� .< ••. ,-:•:11 •·• H \�,::·
                                                                                                                                 : 1\'"}'°1·•,.,;,f1
                                                                                                                                 �
                                                                                                                                                                                                  Page 116
                                                           . .\i �, :,• l, -� \��-�:."' · ·:..·1!•,�t, �� ,!, ,': Commonwealth
                                                              t
                                                                    I                 · • .-,:,.�
                                                                                                    .·,t.     . . : :-�t""'·       -                              ."'11      . '
                    Commonwealth vs. Person                 1                                                                                                                 vs. Person
                                                                                                                                                   \ '-C '·           \.
                                                          --�--: -,;,LA _ -�- • \. �_-:. '.
                                                                                                    ·.: .,t\�j:m::: �wh�
                                                      ."•              �J �..                  "J    •   •t •           } ....        l.

                                                                                                                                                  rad_ geftrt!1�rc with him except a
                                                                                          1

 lll        looking for another group of young
            people, who had been in an altercation , : :\ •.· .- . � y·
 12i                                                                                                                         ,.·r2f:··\vainal)/wn.��Fmrted to grab the
 [3l        with some of their friends a few days                         ·                                   c-:::.11·[3]                Defendarit aficr the shooting, and
 [4)        prior, that this group was walking                                                                             I (4} identified him in a photo array.
 [SJ        around, that they came into contact with                                                                       I [51                  · The Defendant's claim in this
 [6]        another group of teenagers and that they                                                                       I [61 PCRA, which the Court ordered a hearing
                                                                                                                           :
 !71        began fighting, that that fight was                                                                                 [71       on, was that Trial Counsel abandoned the
 [8]        broken up by the SEPTA police, that,                                                                           . (SJ          Defendant by foiling lo file an appeal.
 {Ill       thereafter, the tight sparked 11p again                                                                 !           (9)       That was the claim and so that is the
[101         «� the other group followed the                                                                        h,01   !
                                                                                                                                           claim that was heard by this Court. .
[11)          Defendant and his group from the area.                                                                       j[11]                      Pursuant to Flores-Ortega and
112)                 At the point in which the                                                                             j(12]           Commonwealth versus Touw, the Defendant
(13]          fight sparked up again, Quadir Gibson                                                                        j(13]           has a Constitutional right for Counsel
{14)          yelled to the Defendant get the gar, get                                                                     !114)           to consult with the Defendant about an
[15]          the gal and at that point, the Defendant                                                                     !(15)           appeal where Counsel has reason to
[16)          took a .22 caliber weapon from the                                                                           1[ 16]          believe either, one. that a rational
(17]          backpack of one of the others and fired                                                                      lr111
                                                                                                                            I
                                                                                                                                           Defendant would want to appeal because
paJ           four or five shots into the crowd of                                                                          i[1Bl          there     are nonfrivolous grounds for
 [IQ]         individuals Iha! were lighting. Donald                                                                        1(  19)        appeal       or, two, that this particular
 [20]         Boseman was struck twice and survived,                                                                        1120]          Defendant           reasonably demonstrated to
 [2l]         Aisha Abdur-Rahman, a 15-year-old                                                                             11211          Counsel        that     he was interested in
 [22)         bystander, was struck in the left side                                                                        1r221          appealing.
 (23)         of the back and was kilted. At least                                                                          1(2J]                     Now there has been lots of
 [241          five witnesses identified the Defendant                                                                      j[24]           testimony         here today about this case and
 [25)         as the shooter. A II were his friends                                                                          j!25]          about      what     the Defendant did and did not

 Kevin Flanagan, O.C.R                                                                   Court Reporting System                                                                             (page 113 -116)
S1CROOl34962014                                                                                                                                                                                      H�aring Volume I
Darlan Person                                                                                                                                                                                    December 18, 2017
                                                                                                                                                                                         ·--------        ···--·---
                                                                                       Page 117                                                                                                             Page 118
                Commonwealth vs. Person                                                                                  Commonwealth vs. Person
 111     want to do. The colloquy speaks for                                                                   degree        murder, as well as murder
 [2]     itself. lhis Court advised the                                                                        generally? The District Attorney, yes,
 {31     Defendant i11 very clear terms, by the                                                                Your Honor. Mr. Bowe, yes. The Court,
 (4)     way, about the sentence, that it was 25                                                               if you were to go lo trial and evidence
 [51     to 50 more than one time, I believe.                                                                  came out during the course of the trial
 [6l             In particular, on page 24, the                                                                which       could tend to prove that the
 [71     Court. on the conspiracy charge, the                                                                  murder         was a first degree murder, then I
 (81     sentence will be 5 to l O years to run                                                                would have to give the jury the law on
 [91     consecutively, that means it starts when                                                              first degree murder and if they found
(101    tin; 20 ends. Making that sentence,                                                         1(10]       you guilty of tirsl degree murder, that
[11)    total sentence 25 to 50 and the                                                             lf11l       sentence is life without parole. l
[121    aggravated assault sentence will be 5 10                                                    !1121 cannot change that as a Judge, and it
[131     10 years to nm concurrently. So that                                                       !L13J       just goes on.
[ 111)  just starts with the 20 to 40 and runs                                                      ![141                  So going back to the issue
[ 15)   at the same time. Do you understand                                                         :[15]       here, this case was a first degree
        that? The Defendant, yes. The Court,                                                        1['16]      murder case by all accounts. Mr. Bowe,
{16]
[HJ     the  total sentence being  25 to  50  years                                              :-}171         an Attorney with 40 years experience,
[18]    slate incarceration. Do you understand                                             �\J/f;�.�l hundreds of trials, 50 capital cases,
                                                                                                         \


[ 191   that? The Defendant, yes. The Court,                  •                              , .:: 'l1�h you might find one other attorney in
{20)    page 25. line I 3, the Commonwealth has(;;;\--,.                                      :                   ._.Ji�r.�
                                                                                                                Philadclpl;ifw\o has done SO capital
,:z1J   agreed, m exchange for your pica, not 1; \ /'-:_,;·                              • ,•;;-��-J[21], cases, one;cif 1h�1top attorneys in the
',2· 21 onlvJ do thevJ agree to a sentence of25 ·:·, ..:'·\}"-.-··:... .:.�:,:·-�·:                 i122i,f7-cihr�thatty�u\{.;ere lucky enough to have
                                                                                               ... !
                                                                                 'f !. ,                    ,, \ '-.J, .... ,                               1,.; � ., ..   �•• ,,,

                                                                                N.   n ·.
                                                               1.                    ·,.
                                                                          ""     �

        to 50 years. but they also agree that                -.; ·J,     ',:·.             ·�·0:fl23] tbeeil appointed. That is whv the Judge
[23)                                                        ,�,. .., '""C."r\.•-·                 -�-·--'\. . . ·n---· ,'\-';.                         "'
[24]    they would not proceed, and then the:;:.,.· I ·;.t;.;.;,:.I" \ \�. ·,:r--::.:\E�l;;}d1�n't·1·e,1_1\�v�.ytr..Bowe.
                                         . 1 fi lr·', I .. ' ,.._, �           ,,'>) ·,. '· ... ' ., .. ,,fl,
                                                                                            ·���-�-f?U7��'.3:;l�
                                                                                                                                   'il,.'
                                    d ���}·,'.· ��1-,,:..                                                                                          hi _c_a_
                                                                                                                                          ;,,t- \.
                                                                                                                            T1h(e,-�n�.c�zc.1� l_i_s
[251 __ Court says_�as he charge__                                        :;·r                                                                            · es  _
                                                    ·-·v .tt'·�rJ"
                                                                    '--51CR00134962014                                                                                                                                                                                                Hearing Volume l
                                                                                                                                                                                                              December 18, 2017
Durian Person
                        ---------------------·------� ����������
                                            Page 121 I                                                                                                                                                                Page 122
            Commonwealth vs. Person                  i         Commonwealth vs. Person
[1j    think that he was satisfied with his          ! [1) March 21, 20 l 6. the Defendant makes no
                                                                                                                             I
[21    deal at the end of the day or-· not                                                             : (2)     mention of the fact that he ever wanted
[3J    exactly satisfied. The Defendant                                                                : 13)     to withdraw his pica, that he ever
[41    wouldn't have been satisfied with                                                               I [4)     wanted an appeal, that he ever
!51    anything and the reason we know that is                                                                   corresponded with Mr. Bowe and Mr. Bowe
                                                                                                                             l
                                                                                                       \ (51
[6]    because of the kinds of complaints he                                                               [6]   ignored him.
[7]    was making, which l will gel to later                                                            i 17]               A II the Defendant said is l
f8J    on, and the Court finds chat all the                                                                tai   believed    I  my sentence was 20 to 40, not
{91    letters, by the way, written to the                                                              I {01 :i.s [Q �o and you need to fix this.
PO)     Court by this Defendani were in                                                                 !POI        Actually, quote, J am asking that upon
(111    handwriting, This letter. D-3, is                                                               :r111 receiving this letter, that this issue
                                                                                                        l
[l2l    typed. h i� dated 1114/16. 1t is                                                                :(12l       be resolved the way possible and as soon
(13)    titled to Mr. Bowe. There is no address                                                         l[13)       as possible, please, end quote.
(14)    on it. There is no indication that this                                                         !i111i                So this Defendant did not
                                                                                                        i
[151    was ever sent out co Mr. Bowe and even                                                          1 [15)      reasonably demonstrate to Counsel that
f16]    if it were, which the Court doesn't                                                             j[161       he was interested in appealing.
(17J    believe thnt this letter ever went to                                                     ·i!._j[HJ Therefore, Trial Counsel did not abandon
[18)    Mr. Bowe, this could have been typed at                                              i: _: j[1_0J petitioner by foiling to file an appeal.
[19)    any particular time, even if it were,                                                 , : 1(19].                      The second claim by the
[20]     I {14/16 was well beyond the thirty-day ,. �·\ -.                                    ·.,. _3[�Q/ -, · Dcfendantt,at.�e was induced by Counsel
(21]    deadline that the Defendant had, which {(, :'":\i?,_.               .·� .. ,. 1' 1.- ·                  'f",:;i{2�\-�
                                                                                                                     to plcacl;��1; o�cause Counsel failed
(22]    he was dearly told about, from 12/2,        \'{• ;, 1 \:: J1;.)..._(i�(' -:-• ;;:/:
                                                                                      .., .. r... �..� 1221," • �        x " " -. :. . ",. . .,and
                                                                                                                  ·, to:investig                   prepare his defense.         ate
                                                          ';/ :.�.;:�_ /'} .. �:1.. {?3} . ·Y,hc pe.fencfa11t musl show that his plea
                                                                                                                \1"'                            1i
        2015.
                                                                                                -�J�L{:·
{23]
                Also, the Court notes that in /;·:\_.(}t:··s ';�?:�}_;-:-'.// SICR00134962014                                                                                                                                                                  Hearing Volum« I
 Da r ia n Person                                                                                                                                                                December 18, 2017
                                                                                           Page 125                       '                                                             Pago 126
               Commonwealth vs. Person                                                                                    I                 Commonwealth vs. Person
        Two, motion 10 sever, that would not                                                                              i (1l      he was prepared for, which this Coun
 (21    have been granted in this case anyway                                                                             I 121
                                                                                                                          I
                                                                                                                                     credits that testimony that Mr. Flowe was
 (:;)   Just from the Court knowing the facts                                                                             l [3J      prepared for and prepared to do a trial.
 [4)     but. secondly, that would not have an                                                                            '(4}               Sometimes there is no
 (5]     issue. It was a non-issue. The                                                                                   I ISJ      a ffirmativc defense, that is just the
        codefendam was sent back to juvcni le
                                                                                                                          !
 (6)                                                                                                                      I    [6J   way it is and although the Defendant may
 (7]    court.                                                                                                            i (7)      be unhappy with the situation he is
 [81           The other claims that the                                                              I (OJ                          placed in, that four or five
 (9)    Defendant makes arc that                                                                       I (9]                         eyewitnesses can directly testify that
(10}    Miss Merriweather stated that part of                                                         !(101                           they saw him commit the murder ancl that
ll 1]   her statement was made up by the police.                                                      lr11J                           the District Attorney's Office, knowing
(12)    Another witness denied her statement in                                                       1(121                           that he killed one person and shot
(1JJ    its entirety. A witness failed to pick                                                        !(131                           another, would not go below 25 years,
(14]    petitioner out in a lineup, that Counsel                                                      i(1'1]                          but that is the reality of the
                                                                                                      1[1!i)
(151    failed to investigate the inconsistent                                                                  situation.
(16]    statements of Deborah Scon and that                                                           1(161                 So, wilh regard to prejudice,
[17]    Counsel failed to subpoena phone records                                                   . 1(17)      to succeed in showing prejudice, the
                                                                                                  . 'I
        of the codefendant who claimed he had                                                �\.. :. 1.\!ll     Defendant must show that it is
                                                                                                                      4 ri\.,
(18]

                                                                                              l.;(1t_i
                                                                                                          1
(19)    phone contact with the Defendant prior                                                                  reasonably        probable that, hut for
                                                                _,.
120)    10 commission of the crime. which was /.' .,'� \.                                     ·,: _ .11_?0}." Counsel's                        ;'!Or�:
                                                                                                                                        he would not have
{21J    not true:                                       '.' · . . .                          .,,:., ·:�12·1). pleaded gu!\tyiand would have gone to
                                                                                                                                             r�J:i.on:�ole
                                                                                                                     -1(22)��
(221           These were all impeachment,            \;_', ;> .:·,,�:·,.11· �);.J'.,,                          tri:.i!:·, t:,..           probebitity is a
                                                        the .\ ;""'-
                                                           .:...:.  -r· i-:           ,,. , .,..� .., .... '-' ...... \.."'..... -il,
(23]    basical!Y· �vidcnce, which would be                                 .·.J-:-{:\ },;:: �           ?V.Jr.   ���   !lb.i)i!r;, �ymcient to undermine
l24J    typ� o t ev1_t.lence '.hat would come �t�\:"· .'(: .. ··.:,.. r \.�·:·,                               ,·�t.-::.
                                                                                                        (2f!t=i]f.orfidc{����!��·!�-o��corne ..
                                                                                   .::,-�.. t;:--:-�(25)··:PJ Cnor!-!�1;tto·s.at1sfy th1�
                                                                                                                   � ,�· . . --��·}\ " ·�., •'.' :.· r· ··:l::. � :.:t/21�-"i.Def;�?an1Jt�}�tcntia1 affirmative
 [3]    probability that, but for Counsel's                                                                    · ·.'e.:J;.[Jj'       defense ti:i the crime charged, the
 [4)    errors, he would not have pleaded guilty                                                                        I (4)        resolution of the prejudice inquiry will
!SJ     and would have insisted on going to                                                                             J [SJ        depend largely on whether the
(6]     trial.                                                                                                            !    (6)   nffirmative defense likelv would have
17]             When you look at this inquiry,                                                                            ] (7)      succeeded at trial.        -
!8)     basically, the Court is reviewing. it's                                                                           j (81             There was no affirmative
(9)     almosr as if it is an ineffective                                                                                 1 (9)      defense m this particular case, You
(10)     assistance challenge. Where the alleged                                                                          1(10]       have four to five eyewitnesses. They
(11]     error of Counsel L� a failure to                                                                                 11111       saw you there, So you didn't have
                                                                                                                          I
(1?.J    investigate or discover potentially                                                                              11121       alibi. You didn't have self-defense
113]     exculpatory evidence, the determination                                                                          1(13]       because the other side, there is no
{14J     whether the error prejudiced the                                                                                 111'1)      claim that anybody was armed and coming
[15)     Defendant by causing him to plead guilty                                                                         ![1s)       after you at the time you pulled out a
[16]     rather than go to trial will depend on                                                                           :11s1       gun and shot two people.
{HJ      the likelihood that the Discovery of the                                                                         1(17]               So the only thing would be
                                                                                                                          1,(18]
(18]     evidence would have led Counsel to                                                                                           that Counsel would try to have impeached
(19]     change his rccormnendauon as to the                                                                              ,(19J       all of the witnesses against you. fl is
(20}    pica.                                                                                                             jr:!OJ      really, really hard to impeach four
(21J             This assessment, in turn, will                                                                           1(21)       witnesses, who know you and identify you
1221    depend. in large part. on a prediction,                                                                           11221       as being with them and on the scene.
(23J    whether the evidence likely would have                                                                            1(23)       shooting a gun. So there is no
[241    changed the outcome of a trial.                                                                                   1124]       information thn1 this Defendant had
[25)    Similarly. where the alleged error of                                                                             ll25]       brought out that Counsel failed to

Kevin Flanagan, O.C.H                                                                     Court Reporting System                                                                   (page 125 -128)
5 JCUOO 134962014                                                                                                                                                               Hearing Volume I
Darian Person                                                                                                                                                                  December 18, 2017
                                                                                    Page 129                                                                                          Page 130
               Commonwealth vs. Person                                                                                  Commonwealth vs. Person
                                                                                                    j
 f1 l   investigate that would have led to this                                                     !Pl          codefendant        called the petitioner on a
 ('l)   Defendant choosing not to plead guilty.                                                     : (2)        recorded prison call and stated chat he
                                                                                                    I
 131            In the end. that is why this                                                        ; [3!        falsely implicated the petitioner.
 [4]    Defendant did plead guilty because the                                                       l {4)               for this evidence to qualify
 [51    reality of the situation was thal this                                                       ' (5]       as newly discovered evidence, it would
 (6)    lawyer's advice was solid and good
                                                                                                    I
                                                                                                    I {61        have to be discovered ajlcr trial, could
{7)     advice and that had the Defendant gone                                                       i (7)       1101 have been discovered earlier rhrougb
 [8]    10 trial. he most likely would be                                                           I 1s1 reasonable diligence. The Defendant
 [9)    serving a life sentence right now.                                                          ! [9] would have that one. Assuming it is
\101             There is another claim                                                             j(10)          even true, we do11'1 even have it in here
[11)     outstanding. So, therefore, this Co1111                                                    1(1')          in front ofus, but ii is a recantation
{12)     finds that as to the second claim, that                                                    lc121 by a code fondant; is not cumulative ···
{131     Counsel induced the Defendant to plead                                                     !t13J it's cumulative but ii is by the
f14)     guilty, that claim has no merit. 1 am                                                      ![14]          codefendaru, so even if the De fondant
(15J     not even going to get to the prejudice                                                     jc1s1 could get passed that, it is not being
[l61     part. It doesn't 1:vc11 have merit to                                                      l(16]          used solely to impeach credibility,
         strut off with.                                                                            \1111          which it would be, and would likely
[ 171                                                                                             •
[18}             Lastly, the l)cfcndant raised                                              i\;�J!!-�1 compel a different result, which it
(\91     the claim of newly discovered evidence                                              l T,:J(!Jt,·, absolutely would not in this particular
[20}     in his petition. There was no hearing ,: '.' .: . \.                                ''i- 'i[20] . : case because-there arc four
[211     on that but it needs to be decided on        ,;, • : -�-� .;1
                                                          · · .· " -              ..
                                                                                            ·}r':;;Ji2:fj,
                                                                                          I / .          ""'J ·
                                                                                                                   identiticati�n-)i�nesscs who know the
                                                                                                                             ··'""'° .. s·
(22]     the record.                                  ,.., , · · .: :.r:•°'.. ·'.· � �;. :-/ 1 ·11221·�':. Defendant' wlio place him at the scene.
                                                         �,,      • r •      ·, I     :!' i " >, '· ' ., . . '•i.-.., r·,' ·�"/- � �,.·
123)             The Defendant claims that the             • --..1 /          •      • J' 'l•r:··ll23)          \1° '-:.,·Furthermore , recantations arc
                                                               ,.       ····•·'-.i1.•J.� ···� ·t··-a-�'). .· , -:-
12")     codcfendant recanted his statement on'a ,.'"' _ ". ·. · /' --. } .·. ,- ·. !12�}� ·,'�otorici�-�i�.-unseli�blc, especially those                                               .
(251     prison call on 10/2/16. that the      /-:/:· \��� ; ;                     :�:-��-. �.;_-:·:i[25.h}�y. friends •. c:sp�l;i�liy one by .I
• •••••-••--------�-----·-- ------·�--· -. "�... �---·:' \ • �'.: .:- 4. ••• : . • :>�'.......)71:·. -:,:·;--:,t----• !.-�.i.�# �·: / ·::,.�. ---·-..-------·---. . -·- --··-••-•• �
                                                                                                                                                 .,_l1'�
                                                                                                                               H ..                                                             •-•--�� �;;t /t: {. C -. r-/·, "�'/)�t(.2iJ;;:--< 's:_�JH�!£�URT: I denied ii here.
Pl      going to he out and no longer subject to                                              ·.,,..fi3f So you have to go to the higher Court IO
 (4)    any kind of jurisdiction of the Court,                                                          l [4} say she is wrong, that Court shouldn't
 [5]    so who would lose! nothing hy recanting                                                         I (5) have denied it.
                                                                                                        I

 (6)    his statement So, therefore, that                                                               I [6}                  Arc you going to continue to
 [7)    issue has no merit.                                                                             J   (7)      represent him?
\A]             This Court, finding that the                                                            I ra1
                                                                                                        I
                                                                                                                               MR. SCHULTZ: Your Honor,
 (9]    Defendant's issues have no merit, denies                                                        i (91 respectfully, I spoke to Mr. Person this
(10]     the PCRA and formully dismisses it at                                                          i( \OJ        morning. I explained 10 him the
                                                                                                        I
1111     this time.                                                                                     i  [11)       scenario       which could happen today and if
(12)             You have thirty days to tile                                                           !1121 Your Honor would like, obviously I did
(13]     an appeal to the. Superior Court                                                               \[13)         file a Finley leuer but Your Honor has
( 14]    regarding this dismissal and denial of                                                         ![14)         not granted my motion to withdraw. In
psJ      your PCRA.                                                                                     i[15J speaking to Mr. Person, he does wish to
{16)             Do you understand that?                                                                I( 16) pursue an appeal in this case.
{171             THE DEFENDANT: No.                                                                     11111                   THE COURT: That's tine. You
[1BJ             THE COURT: You don't                                                                    l11SJ        understand           the issues, Counsel. ff you
[19]     understand that?                                                                                !£19]        feel   you     can't      do it, that's fine, but
(20)             THE DEFENDANT: No.                                                                      ! 1201       you    did    represent             him to the best of
{21)             THE COURT: I just denied your                                                          lt?.1)        your     ability      here         and you know the
{22)     PCRA, so you can file an appeal on my                                                           1(221        ISSUCS.

[?.3]    denial. That appeal has to be tiled                                                             !l23J                  MR. SCHULTZ: I spoke with Mr.
(24]     with the Superior Court.                                                                        1124]        Person       and he asked me to continue, if [
[25]              Do yuu understand that?                                                                1(25]        can.     If  Your Honor would allow, I will
--·------------
Kevin Fhrnagan, 0.C.R                                                              Court Reporting System                                                                         (page 129 ·132)
SICH.00134962014                                                                                                                                                  Hearing Volume I
Darian Person                                                                                                                                                    December 18, 2017
                                                                                   Page 133                                                                             Page 134
                 Commonwealth vs. Person                                                              !                   Commonwealth vs. Person
(1)       file a notice of appeal.                                                                    I [1}             proceedings were adjourned, at this
[21               THE COURT: I think that that                                                        ! [2]
                                                                                                      I
                                                                                                                        rimc.)
[31       is fine. since you sat through this                                                         '. (3)
14)       hearing, you know what the issues are,                                                      ; {4)
                                                                                                      I
          yon zealously represent him.                                                                i[SJ
                                                                                                      i
[5j
(6]               MR. SCHULTZ: I am familiar                                                                  (6J
[7]       with the case, as well, Your Honor,                                                         1(71
(BJ               THE COURT: That's fine. Your                                                        j[BJ
(91       Counsel wi II file an appeal on your                                                        ) (9)
(10)      behalf.                                                                                     1(1 OJ
[11!           Do you understand that?                                                                : 111 J
[121           THE DEFENDANT: Yes.                                                                    11121
               THE COURT: All right.                                                                  1(13}
[13]
                                                                                                      1(1<1]
(14]           MS. LABAR: Thank you, Your
[15]      Honor.                                                                                      :(15]
\161              May I be excused?                                                                   1[16J
                                                                                                      1(17}
                THE COURT: Yes.
[HJ                                                                          .. , .I
(1SJ            MR. SGHU L TZ: May I be                                       ; •. "j[1_8J
[19l      excused. Your Honor?                                                    :· · \(1?J,
[20]            THE COURT: Yes.           =·      . ·                          •       J'[20J ,"                    ,.,·.. ,
                                         \.. .� : :                           - . ..,_; : -..'-.               ..4"�!, ;�, �

                                                                                                                                it,,��;·
[21)            Thank you.               ;,,,., -:-:--..               . ..,. , [2·1h.                        ·-:�! ;ji'l
                MR. SCHULTZ: Thunk yon Yo�{ A:·-;�),·                     ,..'!·y '·jr:221 .t �-=-:··'.},._ .d.\('};.'tj:t_,i'
(22]
                                                                   "'(V"' ': �· \t• �' �II\..�
                                                  ··.r �1' \ ·,1::n·,1,-.
                                                                     ·�
                                                                                                   t'                      Commonwealth v, Darian Person
CP-5l-CR-0013496-2014
Opinion

                                        Proof of Service

I hereby certify that I am this day serving the foregoing Court Order upon the personts), and in
the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P. 114:

Petitioner:                   Mr. Oarian Person, MG 8776
                              SCI Fayette
                              P.O. 13ox 9999
                              LaBelle, PA 15450-1050

Type of Service:      ( ) Personal    ( ) First Class Mail     (x) Other, Please Specify: Certified

Counsel:                      Joseph Schultz, Esquire
                              l 518 Walnut Street, Suite 808
                              Philadelphia, PA 19102

Type of Service:      () Personal     (x) First Class Mail     () Other, Please Specify:

District Attorney:            Philadelphia District Attorney's Office
                              PCR.A Unit
                              Widener Rldg.
                              3 South Penn Square
                              Philadelphia, PA 19107

Type of Service:      () Persona!     () First Class Mail      (x) Inter-Office




                                                                                      (
Date: 04/18/20 J 8

                                      Law Clerk to the Honorab              tarie Defino-Nastasi